Citation Nr: 1211241	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO. 09-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for atrial fibrillation (heart disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that granted service connection for atrial fibrillation and assigned an initial evaluation of 10 percent, effective from February 15, 2008.

The file was subsequently transferred to the RO in Detroit, Michigan, which is currently VA's Agency of Original Jurisdiction. 

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in May 2010.  A transcript of his testimony is of record.

In October 2010, the Board denied the Veteran's claim for an increased initial rating.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court). In October 2011, the Court issued an Order granting a Joint Motion of the Parties to vacate the October 2010 decision and returning the claim to the Board for additional development.

A June 2008 VA examiner stated that the Veteran's heart disability caused "significant effects" on the Veteran's occupation.  The Joint Motion for Remand found that the Board had not provided adequate reasoning for its decision to not treat this evidence as a claim for TDIU, noting that the Court has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, it must be adjudicated as such, and the Board as characterized the issues as indicated above.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required on his part.


REMAND

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

In its October 2011 Joint Motion for Remand, the Court found that VA had failed to obtain various medical records referenced in a June 2008 VA examination report. The Veteran was afforded a VA examination in June 2008 in which he provided supporting documentation to the VA examiner, but it does not appear that these records are associated with the claims file.  These records include (1) cardiac testing results from 2005; (2) April 2007 emergency room records from Butterworth Hospital in Grand Rapids, Michigan (the Veteran was seen with chest discomfort and a fast heartbeat); (3) Butterworth Hospital records from October 2007; and (4) records from the Veteran's private cardiologist.  These records should be obtained. 38 C.F.R. § 3.159 (2011).

The claims file contains an August 1992 script from Dr. Steven P. Bergman. Records from this provider are not associated with the claims file.  These records should be obtained.  Id.

Given the amount of time that will pass while this Remand is processed, current and complete VA treatment records should be associated with the claims file.  Id.

The Veteran should be provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) which describes the evidence necessary to support a claim for TDIU. 

After the above development is completed, the Veteran should be scheduled for a new VA examination which considers the current severity of the Veteran's service-connected heart disability and his ability to obtain and maintain substantially gainful employment.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous") and Rice, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be provided to the Veteran, including a description of the provisions of the VCAA, notice of the evidence required to substantiate the claim, and notice of the Veteran's responsibilities and VA's responsibilities in developing the evidence, including what evidence the Veteran is responsible to obtain and what evidence VA will obtain.  Specifically, the notice should explain the evidence required to substantiate the Veteran's claim for TDIU.

2.  Obtain the Veteran's current VA treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

3.  Ask the Veteran to identify the provider who performed cardiac testing in 2005.  Then, obtain the Veteran's complete treatment records from the identified provider.  Evidence of attempts to obtain these records should be associated with the claims file.

4.  Ask the Veteran to identify his private cardiologist. Then, obtain the Veteran's complete treatment records from the identified provider.  Evidence of attempts to obtain these records should be associated with the claims file.

5.  Obtain the Veteran's treatment records from Butterworth Hospital from April 2007 and October 2007.  Evidence of attempts to obtain these records should be associated with the claims file.

6.  Obtain the Veteran's complete treatment records from Dr. Steven P. Bergman.  Evidence of attempts to obtain these records should be associated with the claims file.

7.  Schedule the Veteran for a VA examination for his heart disability and his claim for total disability based on individual unemployability.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed.  The examiner should conduct a complete history and physical.

The examiner should note any permanent atrial fibrillation and the number of episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.

The examiner should state whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to his service-connected hypertension and service-connected arterial fibrillation.  In reaching a conclusion on this question, the examiner should discuss the Veteran's education and work history.


All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

8.  After completing the above action, the claims should be readjudicated.  If any benefit remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

By this remand the Board intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

